COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                    No. 08-13-00298-CR
EX PARTE:                                        §
                                                                         Appeal from the
                                                 §
                                                                        83rd District Court
                                                 §
JESUS ARANDA LUJAN.                                                of Pecos County, Texas
                                                 §
                                                                           (TC#2936)
                                                 §

                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order denying habeas corpus relief. We therefore affirm the order denying habeas

corpus relief. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF JUNE, 2015.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.